         Case 9:19-cv-00166-DLC Document 8 Filed 08/03/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

BUFFALO FIELD CAMPAIGN, a                            CV 19–166–M–DLC
Montana Non-profit Corporation,

                      Plaintiff,
                                                           ORDER
vs.

UNITED STATES DEPARTMENT
OF THE INTERIOR,

                      Defendant.

      Before the Court is the parties’ Joint Status Report. (Doc. 6.)

      IT IS ORDERED that the parties shall file a stipulation for dismissal or a

joint status report on or before January 15, 2021.

      DATED this 3rd day of August, 2020.
